

Exhibit 10.1


CONSULTING SERVICES AGREEMENT BETWEEN
NEPHROGENEX, INC.
AND
Stone Mgmt LLC
THIS CONSULTING SERVICES AGREEMENT (hereinafter referred to as the “Agreement”)
effective as of the 14th day of April, 2016, by and between Nephrogenex, Inc., a
corporation organized under the laws of the State of Delaware with a place of
business at 3200 Beechleaf Court, Suite 900, Raleigh, North Carolina 27604
(hereinafter referred to as “Company”), and Stone Mgmt. LLC (hereinafter
referred to as “Consultant”) having it place of business in Palm Beach Gardens,
Florida.
WHEREAS, Pierre Legault (“Legault”) is the sole owner of the Consultant;
WHEREAS, the parties have agreed that it would be beneficial to the Company if
the Consultant assists the Company commencing on April 14, 2016 (the “Effective
Date”) in performing certain professional consulting services for the Company
specified in this Agreement and that such services shall be performed
exclusively on behalf of Consultant by Legault.
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and on the terms and conditions hereinafter set forth, it is agreed as
follows:
1.
PROVISION OF SERVICES – Consultant shall personally provide to Company, the
following consulting services (collectively, the “Services”):

(a)
services necessary to facilitate the sale of the Company’s assets; and

(b)
other related services that may be requested from time to time by the Company.

Consultant agrees to use Consultant’s reasonable efforts in the furnishing of
the Services and shall not assign any obligations hereunder. Consultant shall
maintain sole control and discretion as to when and where the Services are
performed, provided that the Company may upon respective agreement to travel to
various business locations or at it offices as necessary.
2.
FEES FOR SERVICES

Company agrees to pay Consultant in consideration of Consultant’s performance of
the Services hereunder by paying Consultant: (i) a flat fee of $8,250 per month,
and (ii) a hourly fee of $275 per hour for all hours worked in excess of twenty
(30) hours in a given month (the “Consulting Fees”). To facilitate such payment,
Consultant

55151/0001-13004253v1

--------------------------------------------------------------------------------



shall submit documentation of his time devoted to Services no later than five
(5) business days after the last business day of each month. The flat fee
portion of the Consulting Fees shall be payable by wire transfer to Consultant
no later than the 13th of each month, and the hourly fee portion of the
Consulting Fees shall be payable to Consultant no later than two (2) business
days after Consultant provides such documentation to the Company. Additionally,
Company shall reimburse Consultant for reasonable travel and business expenses
incurred in the performance of the Services, including travel to and from the
offices of the Company, provided, however, that the Consultant shall obtain
pre-approval from the Company before incurring any expenses that will exceed
$2,000. Also, so long as Legault remains a director of the Company, the Company
shall pay him compensation as a non-employee director through the Company’s then
applicable Non-Employee Director Compensation Policy, and the Company shall
remit such payment to Consultant on Legault’s behalf.
3.
TERM & TERMINATION

(a)
This Agreement shall enter into force and effect on the Effective Date, and
shall remain in force and effect through and including June 15, 2016 (the
“Initial Term”).

(b)
This Agreement and the engagement may be terminated by either party for any
reasons upon fourteen (14) days written notice to the other party. Unless so
terminated, this Agreement shall renew automatically for one-month terms (the
Initial Term together with any successor terms shall constitute the “Term”).



(c)
Consultant shall be entitled to receive payment for all Services actually
rendered and all expenses incurred up through the effective date of termination
in accordance with the provisions of Section 2 hereof.

4.
CONFIDENTIALITY OF INFORMATION AND DOCUMENTS ‑ Company shall submit information
and/or documents to Consultant in order to permit Consultant to perform the
Services required under this Agreement and Consultant shall keep such
information and/or documents in the strictest confidence using the same degree
of care that Consultant uses in safeguarding Consultant’s own confidential
information both during and after the completion of the services under this
Agreement and for a period of 3 years after completion of the Services, unless
Consultant shall receive from Company the consent of Company in writing to
disclose such confidential information. However, nothing herein shall be
interpreted as preventing Consultant from disclosing and/or using said
information or documents which (i) are already rightfully in the possession of
Consultant without obligation of confidence, but were not obtained directly or
indirectly from Company or its affiliates; or (ii) are independently developed
by Consultant not as part of the Services rendered or called for under the terms
of this Agreement and without reliance or use


2



--------------------------------------------------------------------------------



of Company’s confidential information or documents; or (iii) are or become
available to the general public without breach of this Agreement; or (iv) are
rightfully received by Consultant from a third party who is not under obligation
of confidence, but who did not obtain them directly or indirectly from Company
or its affiliates; or (v) are required to be disclosed pursuant to law or court
order, or as may be authorized by Company.
5.
LIABILITY OF CONSULTANT – In furnishing Company with the Services provided
herein, Consultant shall comply with all applicable laws, rules and regulations.
Consultant shall not be liable to Company or its creditors for errors of
judgment or for any matters, except for willful malfeasance, bad faith or gross
negligence in the performance of the Services or the negligent breach of its
obligations and duties under the terms of this Agreement. It is further agreed
and understood that Consultant may rely upon information furnished to it by
Company which Consultant reasonably believes to be accurate and reliable and
that, except as provided herein, Consultant shall not be accountable for any
loss suffered by Company by the reason of Company’s action or non-action on the
basis of any advice, recommendation or approval of Consultant, except as
provided above.

6.
INDEPENDENT CONTRACTOR ‑ Execution of this Agreement in no way creates, nor
shall this Agreement be interpreted or construed as creating, an employment,
agency, partnership or joint venture relationship between Company and Consultant
and it is understood Consultant will be acting as an independent contractor.

(a)
The Company shall have no right to control or direct the details, manner or
means by which Consultant accomplishes the results of the Services

(b)
The Company will record payments of the Consulting Fees to Consultant on, and
provide to Consultant, an Internal Revenue Service Form 1099, and the Company
will not withhold any federal, state or local employment taxes on Consultant’s
behalf. Consultant agrees to pay all such taxes associated with the Consulting
Fees in a timely manner and as prescribed by law. Consultant further
acknowledges and agrees that he is solely responsible for reporting the
Consulting Fees to any applicable taxing authority as he deems appropriate, and
Consultant does not rely upon any representations of the Company or its
employees, agents, or attorneys regarding the taxability of the Consulting Fees.

(c)
Consultant will not be considered an employee for purposes of any Company
employment policy, practice, program or plan (including without limitation, any
employee benefit plan(s) offered by the Company to its employee), and Consultant
will not be entitled to any benefits under any such policy, practice, program,
or plan.


3



--------------------------------------------------------------------------------



7.
OTHER WORK BY CONSULTANT. During the Term, Consultant shall be free to provide
professional consulting services to any entities or individuals other than the
Company, provided that it does not interfere with Consultant’s ability to
provide the Services identified under Section 1 above.

8.
MISCELLANEOUS

(a)
Nothing contained herein shall be deemed to require Company to take any action
contrary to its Certificate of Incorporation or By-Laws, or any applicable
statute or regulation, or to deprive its Officers and Board of Directors of
their responsibility for any control of the conduct or the affairs of Company.

(b)
This Agreement shall constitute the entire agreement between Company and
Consultant relating to the Services to be performed, and no representations,
promises, understandings, or agreements, oral or otherwise, not herein contained
shall be of any force or effect. No modification or waiver of any provision of
this Agreement shall be valid unless it is in writing and signed by both Company
and Consultant. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto. Notwithstanding
the above, (i) the Separation Agreement dated April 13, 2016; (ii) Sections 8-10
of the Employment Agreement, dated November 7, 2013, and (iii) any equity
related agreements shall each remain in full force and effect and are not
superseded by this Agreement.

(c)
This Agreement is not assignable by Consultant or Company without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed.

(d)
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.


4



--------------------------------------------------------------------------------



(e)
(i) Any dispute between the parties arising directly or indirectly from this
Agreement shall be resolved by arbitration in New York City, New York pursuant
to the Commercial Arbitration Rules then obtaining of the American Arbitration
Association. Neither party shall commence any action against the other to
resolve any such dispute in any court except to confirm such an arbitrator’s
award. Judgment upon any such award rendered may be entered by any federal court
in the United States. The arbitrator or arbitrators (1) shall not have any power
or authority to add to, alter, amend or modify the terms of this Agreement; (2)
shall interpret and construe this Agreement in accordance with, and shall be
bound by, the substantive laws of the State of North Carolina, without regard to
conflicts of law provisions (except that this paragraph shall be governed by the
Federal Arbitration Act); (3) shall have no power or authority to grant or award
punitive damages; and (4) shall establish and enforce appropriate rules to
ensure that the proceeding, including the decision, be kept confidential and
that all confidential information of the parties be kept confidential and be
used for no purpose other than the arbitration. The parties shall be deemed to
have waived any rights to punitive, consequential, exemplary or special damages.

(ii) Notwithstanding any provision contained herein to the contrary, neither
party shall be required to arbitrate any dispute relating to any actual or
threatened breaches of this Agreement by the other party involving (1) the
unauthorized disclosure of such party’s confidential information in violation of
this Agreement, or (2) the violation of such party’s proprietary rights.
(f)
In the event of any arbitration or litigation between the parties to declare or
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover from the losing party, in addition to any other recovery and costs,
reasonable attorney’s fees and costs incurred in such arbitration or litigation.

(g)
Any notices required to be given hereunder shall be sent to each respective
party at the addresses first given above, and shall be effective upon receipt by
the addressee.

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Agreement as of the date first above written.


Nephrogenex, Inc.    Consultant
By:
/s/ John Hamill
 
By:
/s/ Pierre Legault
 
John Hamill
Chief Financial Officer
 
 
Pierre Legault
On Behalf of Stone Mgmt LLC




5

